Exhibit 10.3
BRIGHTPOINT, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
(as adjusted for 3 for 2 stock splits in September and December 2005 and a 6 for
5 stock split in
May 2006 and as amended by vote of the shareholders on July 31, 2007, May 13,
2008
and May 5, 2009)
SECTION 1: PURPOSE.
     The purpose of the Brightpoint, Inc. 2004 Long-Term Incentive Plan is to
enable Brightpoint, Inc. to offer to those of its employees and to the employees
of its Subsidiaries and directors, consultants and other persons who are
expected to contribute to the success of the Company and its Subsidiaries Awards
under the Plan, thereby enhancing the Company’s ability to attract, retain and
reward such key employees or other persons, and to increase the interest of
those employees or other persons in the welfare of the Company and its
Subsidiaries.
SECTION 2: DEFINITIONS.
     For purposes of the Plan, unless the context requires otherwise, the
following terms shall be defined as set forth below:
     (a) “Award” means an award granted under the Plan in one of the forms
provided in Section 3.
     (b) “Beneficiary” as applied to a participant in the Plan, means a person
or entity (including a trust or the estate of the participant) designated in
writing by the participant on such forms as the Committee may prescribe to
receive benefits under the Plan in the event of the death of the participant;
provided, however, that if, at the death of a participant, there shall not be
any living person or entity in existence so designated, the term “beneficiary”
shall mean the legal representative of the participant’s estate.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cash Award” means an Award granted pursuant to Section 11.
     (e) “Cause” has the meaning ascribed thereto in Section 6(b)(ix).
     (f) “Change of Control” shall have the meanings set forth in Section 13A
and Section 13B, as applicable.
     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (h) “Committee” means the Compensation and Human Resources Committee of the
Board or any other committee of the Board which the Board may designate,
consisting of two or more members of the Board each of whom shall meet the
definition of an “independent director” under the listing rules of any
securities exchange or national securities association on which the Stock is
listed for trading and the requirements set forth in any other law, rule or
regulation applicable to the Plan hereinafter enacted, provided, however, that
(i) with respect to any Award that is intended to satisfy the requirements of
Rule 16b-3, such Award shall be granted and

 



--------------------------------------------------------------------------------



 



administered by a committee of the Board consisting of at least such number of
directors as are required from time to time by Rule 16b-3, and each such
committee member shall meet such qualifications as are required by Rule 16b-3
and (ii) with respect to any Award that is intended to satisfy the requirements
of Section 162(m) of the Code, such Award shall be granted and administered by a
committee of the Board consisting of at least such number of directors as are
required from time to time by Section 162(m) of the Code, and each such
committee member shall meet such qualifications as are required by Section
162(m) of the Code.
     (i) “Company” means Brightpoint, Inc., a corporation organized under the
laws of the State of Delaware or any successor entity.
     (j) “Covered Employee” shall mean any employee of the Corporation or any of
its Subsidiaries who is deemed to be a “covered employee” within the meaning of
Section 162(m) of the Code.
     (k) “Deferred Stock” means Stock to be received, under an Award made
pursuant to Section 9, at the end of a specified deferral period.
     (l) “Disability” “Disability” of a participant in the Plan shall mean the
permanent and total disability as defined by Section 22(e)(3) of the Code.
     (m) “Early Retirement” means retirement, with the approval of the Committee
for purposes of one or more Award(s) hereunder, from active employment with the
Company or any Parent or Subsidiary prior to age 65. (n) “Elective Deferral” has
the meaning ascribed thereto in Section 19.
     (o) “Employee” means any common law employee of the Company, any Parent or
any Subsidiary (as defined in accordance with the Regulations and Revenue
Rulings then applicable under Section 3401(c) of the Code), including any
employee who is also a director and/or officer of such.
     (p) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as in effect from time to time.
     (q) “Fair Market Value”, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
given date: (i) if the principal market for the Stock is a national securities
exchange or the National Association of Securities Dealers Automated Quotations
System (“NASDAQ”), the closing sales price of the Stock on such day as reported
by such exchange or market system, or on a consolidated tape reflecting
transactions on such exchange or market system, or (ii) if the principal market
for the Stock is not a national securities exchange and the Stock is not quoted
on NASDAQ, the arithmetic mean of the high and low prices on the trading day of
the grant of the Stock as reported by NASDAQ or the National Quotation Bureau,
Inc.; provided that if clauses (i) and (ii) of this paragraph are both
inapplicable, or if no trades have been made or no quotes are available for such
day, the Fair Market Value of the Stock shall be determined in good faith by the
Board or the Committee, as the case may be, which determination shall be
conclusive as to the Fair Market Value of the Stock. In no event shall “Fair
Market Value” be less than the par value of the Stock.
     (r) “Non-Qualified Stock Option” means any Stock Option that is not an
incentive stock option within the meaning of Section 422 of the Code.

 



--------------------------------------------------------------------------------



 



     (s) “Normal Retirement” means retirement from active employment with the
Company or any Parent or Subsidiary on or after age 65.
     (t) “Other Stock-Based Award” means an award under Section 10 that is
valued in whole or in part by reference to, or is otherwise based upon, Stock.
     (u) “Parent” means any present or future parent of the Company, as such
term is defined in Section 424(e) of the Code, or any successor thereto.
     (v) “Performance Cycle” means the period of time established by the
Committee within which the Performance Goals are required to be attained or
satisfied.
     (w) “Performance Goals” means the performance goals established by the
Committee with respect to the Company or any Subsidiary, in the Committee’s sole
discretion in writing, based upon any one or any combination of the following
business criteria or such other business criteria as the Committee shall
determine: (i) return on equity, (ii) operating income, (iii) earnings and (iv)
return on invested capital.
     (x) “Performance Unit” means a contingent right granted pursuant to
Section 7 to receive an award, payable either in cash and/or in Stock, if the
Performance Goals established by the Committee are attained.
     (y) “Plan” means this Brightpoint, Inc. 2004 Long-Term Incentive Plan, as
hereinafter amended from time to time.
     (z) “Restricted Stock” means Stock, received under an award made pursuant
to Section 8, that is subject to restrictions under said Section 8.
     (aa) “Restricted Stock Agreement” shall have the meaning set forth in
Section 8(b)(iv).

     (bb) “Retirement” means Normal Retirement or Early Retirement.
     (cc) “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations
under the Exchange Act, as in effect from time to time.
     (dd) “Section 13B Effective Date” means the date the Company’s shareholders
approve the Amended and Restated 2004 Incentive Plan implementing Section 13B of
the Plan.
     (ee) “Securities Act” means the Securities Act of 1933, as amended, as in
effect from time to time.
     (ff) “Stock” means the common stock of the Company, par value $.01 per
share, which the Company is currently authorized to issue or may in the future
be authorized to issue or, in the event that the outstanding shares of such
common stock are hereinafter converted into or exchanged for shares of a
different stock or security of the Company or another corporation pursuant to
the terms of this Plan, such other stock or security.
     (gg) “Stock Option” or “Option” means any option to purchase shares of
Stock which is granted pursuant to the Plan.
     (hh) “Stock Option Agreement” has the meaning set forth in
Section 6(b)(xi).
     (ii) “Subsidiary” means any present or future subsidiary corporation of the
Company, as such term is defined in Section 424(f) of the Code, or any successor
thereto.

 



--------------------------------------------------------------------------------



 



     (jj) “Termination of Service” occurs when a participant of the Plan who is
an Employee shall cease to serve as an Employee for any reason; or, when a
participant in the Plan who is a non-employee director shall cease to serve as a
director of the Company, any Parent and any Subsidiary for any reason. Except as
may be necessary or desirable to comply with applicable federal or state law, a
“Termination of Service” shall not be deemed to have occurred when a participant
in the Plan changes his or her status as an Employee or non-employee director so
long as after such change in status, the participant is either an employee or
non-employee director.
     SECTION 3: ADMINISTRATION; TYPES OF AWARDS; DELEGATION OF AUTHORITY BY THE
COMMITTEE.
     The Plan shall be administered by the Committee.
     The Committee shall have the authority to grant, pursuant to the terms of
the Plan, to officers and other key employees or other persons eligible under
Section 5 the following type of Awards: (a) Stock Options, in accordance with
Section 6, (b) Performance Units in accordance with Section 7, (c) Restricted
Stock, in accordance with Section 8, (d) Deferred Stock, in accordance with
Section 9, (e) Other Stock-Based Awards, in accordance with Section 10 and/or
(f) Cash Awards in accordance with Section 11.
     For purposes of illustration and not of limitation, the Committee shall
have the authority (subject to the express provisions of this Plan):
          (i) to select the officers, other employees of the Company or any
Parent or Subsidiary and other persons to whom Awards may be from time to time
granted hereunder:
          (ii) to determine the Non-Qualified Stock Options, Performance Units,
Restricted Stock, Deferred Stock and/or Other Stock-Based Awards and/or Cash
Awards, or any combination thereof, if any, to be granted hereunder to one or
more eligible Employees and other persons to whom Awards may be from time to
time granted hereunder;
          (iii) to determine the number of shares of Stock and/or the amount of
any cash to be covered by each Award granted hereunder;
          (iv) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, share price, any restrictions or limitations, and any vesting, acceleration
or forfeiture provisions);
          (v) to determine the terms and conditions under which Awards granted
hereunder are to operate on a tandem basis and/or in conjunction with or apart
from other awards made by the Company or any Parent or Subsidiary outside of
this Plan;
          (vi) to determine the extent and circumstances under which Stock and
other amounts payable with respect to an Award hereunder shall be deferred; and
          (vii) to substitute (A) new Stock Options for previously granted Stock
Options, including previously granted Stock Options having less favorable terms,
provided, however, that without stockholder approval, no such substitution shall
result in the reduction of the exercise price of a previously granted Stock
Option, and (B) new awards of any other type for previously granted awards of
the same type, including previously granted awards which contain less

 



--------------------------------------------------------------------------------



 



favorable terms, provided that the exercise price of any new Stock-based Award
may not be reduced without stockholder approval.
     Subject to Section 14 hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable, to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and to
determine the form and substance of all agreements relating thereto), and
otherwise to supervise the administration of the Plan.
     Subject to the express provisions of the Plan, all decisions made by the
Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding upon all persons,
including the Company, its Parent and Subsidiaries and the Plan participants.
     Subject to the provisions of the Plan and notwithstanding anything to the
contrary above, the Committee may, in its sole discretion, from time to time
delegate to the Chief Executive Officer of the Company (the “CEO”) the
authority, subject to such terms as the Committee shall determine, to determine
and designate from time to time the eligible persons to whom Awards may be
granted and to perform other specified functions under the Plan; provided,
however, that the CEO may not grant any Award to, or perform any function
related to an Award to, himself or any individual (i) then subject to Section 16
of the Exchange Act or (ii) who is or, in the determination of the Board or the
Committee, may become a Covered Employee, and any such grant or function
relating to such individuals shall be performed solely by the Committee to
ensure compliance with the applicable requirements of the Exchange Act and the
Code or (iii) where the grant or performance of such function by the CEO will
cause the Plan not to comply with any applicable regulation of any securities
exchange or automated quotation system where the Stock is listed for trading.
     Any such delegation of authority by the Committee shall be by a resolution
adopted by the Committee and shall specify all of the terms and conditions of
the delegation. The resolution of the Committee granting such authority may
authorize the CEO to grant Awards pursuant to the Plan and may set forth the
types of Awards that may be granted; provided, however, that the resolution
shall (i) specify the maximum number of shares of Stock that may be awarded to
any individual Plan participant and to all participants during a specified
period of time, (ii) specify the maximum amount of any Cash Award and any
conditions, limitations, or restrictions to be imposed on Cash Awards, and
(iii) specify the exercise price (or the method for determining the exercise
price) of an Award, the vesting schedule, and any other terms, conditions, or
restrictions that may be imposed by the Committee in its sole discretion. The
resolution of the Committee shall also require the CEO to provide the Committee,
on at least a quarterly basis, a report that identifies the Awards granted and,
with respect to each Award: the name of the participant, the date of grant of
the Award, the number of shares of Stock subject to discretion as set forth in
the resolutions of the Committee granting such authority.
     The Committee may also delegate to other officers of the Company, pursuant
to a written delegation, the authority to perform specified functions under the
Plan that are not inconsistent with Rule 16b-3 or other rules or regulations
applicable to the Plan. Any actions taken by any officers of the Company
pursuant to such written delegation of authority shall be deemed to have been
taken by the Committee.

 



--------------------------------------------------------------------------------



 



SECTION 4: STOCK SUBJECT TO PLAN.
     The total number of shares of Stock reserved and available for distribution
under the Plan shall be 13,223,953 shares. Such shares may consist, in whole or
in part, of authorized and unissued shares or treasury shares.
     If any shares of Stock that have been optioned cease to be subject to a
Stock Option for any reason, or if any shares of Stock that are subject to any
Restricted Stock Award, Deferred Stock Award, Performance Unit or Other
Stock-Based Award are forfeited or any such Award otherwise terminates without
the issuance of such shares, such shares shall again be available for
distribution under the Plan.
SECTION 5: ELIGIBILITY.
     Officers and other key employees of the Company or any Parent or Subsidiary
(but excluding any person whose eligibility would adversely affect the
compliance of the Plan with the requirements of Rule 16b-3) who are at the time
of the grant of an Award under the Plan employed by the Company or any Parent or
Subsidiary and who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company or any Parent or Subsidiary,
are eligible to be granted Awards under the Plan. In addition, Awards may be
granted under the Plan to any person, including, but not limited to, directors
independent agents, consultants and attorneys who the Committee believes has
contributed or will contribute to the success of the Company. Eligibility under
the Plan shall be determined by the Committee.
SECTION 6: STOCK OPTIONS.
     (a) Grant and Exercise. Stock Options granted under the Plan shall be
Non-Qualified Stock Options. Any Stock Option granted under the Plan shall
contain such terms as the Committee may, from time to time approve. The
Committee shall have the authority to grant to any optionee Non-Qualified Stock
Options, and they may be granted alone or in addition to other Awards granted
under the Plan. The grant of an Option shall be deemed to have occurred on the
date on which the Committee by resolution, designates an individual as a grantee
thereof, and determines the number of shares of Stock subject to, and the terms
and conditions of, said Option.
     (b) Terms and Conditions. Stock Options granted under the Plan shall be
subject to the following terms and conditions:
          (i) Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee, on the date of grant
but shall be not less than 100% of the Fair Market Value of the Stock on the
date of grant.
          (ii) Option Term. The term of each Stock Option shall be fixed by the
Committee.
          (iii) Exercisability. Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant. If the Committee provides that any Stock Option
is exercisable only in installments, the Committee may waive such installment
exercise provisions at any time at or after the time of grant in whole or in
part.
          (iv) Method of Exercise. Subject to whatever installment, exercise and
waiting period provisions are applicable in a particular case, Stock Options may
be exercised in whole or

 



--------------------------------------------------------------------------------



 



in part at any time during the option period by giving written notice of
exercise to the Company specifying the number of shares of Stock to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price, which shall be in cash or, unless otherwise provided in the Stock Option
Agreement, in whole shares of Stock which are already owned by the holder of the
Option or, unless otherwise provided in the Stock Option Agreement, partly in
cash and partly in such Stock. Cash payments shall be made by wire transfer,
certified or bank check or personal check, in each case payable to the order of
the Company; provided, however, that the Company shall not be required to
deliver certificates for shares of Stock with respect to which an Option is
exercised until the Company has confirmed the receipt of good and available
funds in payment of the purchase price thereof. Payments in the form of Stock
(which shall be valued at the Fair Market Value of a share of Stock on the date
of exercise) shall be made by delivery of stock certificates in negotiable form
which are effective to transfer good and valid title thereto to the Company,
free of any liens or encumbrances. In addition, payment may be made by delivery
by the holder to the Company of an executed irrevocable option exercise form
together with irrevocable instructions from the holder to a broker or dealer,
reasonably acceptable to the Company, to sell certain of the shares of Stock
purchased upon exercise of the Option with or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of the sale
and/or loan proceeds necessary to pay such purchase price, and/or in any other
form of valid consideration that is acceptable to the Committee in its sole
discretion. Except as otherwise expressly provided in the Plan or the Stock
Option Agreement or unless waived by the Committee at or after the time of
grant, no Option granted to an Employee may be exercised at any time unless the
holder thereof is then an Employee. The holder of an Option shall have none of
the rights of a stockholder with respect to the shares subject to the Option
until the optionee has given written notice of exercise, has paid in full for
those shares of Stock and, if requested by the Committee has given the
representation described in Section 20(a) below.
          (v) Transferability; Exercisability. Unless otherwise set forth in the
Stock Option Agreement (or unless waived by the Committee at or after the time
of grant), no Option shall be transferable by the optionee other than by will or
by the laws of descent and distribution, and all Options shall be exercisable,
during the optionee’s lifetime, only by the optionee or his or her guardian or
legal representative.
          (vi) Termination by Reason of Death. If an optionee’s Termination of
Service occurs by reason of death, any Stock Option held by such optionee may
thereafter be exercised by the executor or administrator of the estate of the
optionee or the optionee’s legal representative, to the extent it was
exercisable at the time of the optionee’s Termination of Service or on such
accelerated basis as the Committee may determine at or after the time of grant.
Such Option may be exercised for a period of time as set forth in the Stock
Option Agreement or as the Committee may determine at or after the date of grant
(in either case, not to exceed one year from Termination of Service) or as until
the expiration of the stated term of such Stock Option, whichever period is the
shorter.
          (vii) Termination by Reason of Disability. If an optionee’s
Termination of Service occurs by reason of Disability, any Stock Option held by
such optionee may thereafter be exercised by the optionee or his legal
representative, to the extent it was exercisable at the time of the optionee’s
Termination of Service or on such accelerated basis as the Committee may
determine at or after the time of grant. Such Option may be exercised for a
period of time as set forth in the Stock Option Agreement or as the Committee
may determine at or after the time of grant (in either case, not to exceed one
year from Termination of Service) or until the expiration

 



--------------------------------------------------------------------------------



 



of the stated term of such Stock Option, whichever period is the shorter;
provided, however, that if the optionee dies within such specified period any
unexercised Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
time from the date of death (not to exceed one year) as determined by the
Committee or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.
          (viii) Termination by Reason of Retirement. If an optionee’s
Termination of Service occurs by reason of Normal Retirement, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of Termination of Service or on such accelerated
basis as the Committee may determine at or after the time of grant, for a period
of time set forth in the Stock Option Agreement or such other period as the
Committee may specify at or after the time of grant (in either case, not to
exceed one year from the Termination of Service) or the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that if the optionee dies within such specified period any unexercised Stock
Option held by such optionee shall thereafter be exercisable to the extent to
which it was exercisable at the time of death for a period of (not to exceed one
year) from the date of death as determined by the Committee or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. If an optionee’s Termination of Service occurs by reason of Early
Retirement, the Stock Option shall thereupon terminate; provided, however, that
if the Committee so approves at the time of Early Retirement, any Stock Option
held by the optionee may thereafter be exercised by the optionee as provided
above in connection with termination of employment by reason of Normal
Retirement.
          (ix) Other Termination. Subject to the provisions of Section 20(g)
below and unless otherwise determined by the Committee at or after the time of
grant or otherwise set forth in the Stock Option Agreement, if a holder’s
Termination of Service occurs for any reason other than death, Disability or
Retirement or the voluntary resignation of the holder, the Stock Option shall
thereupon automatically terminate, except that (a) if the Termination of Service
occurs as a result of the holder’s voluntary resignation, such Stock Option may
be exercised to the extent it was exercisable at the time of Termination of
Service for a period of thirty (30) days or the expiration of the stated term of
the Stock Option, whichever is shorter, and (b) if the optionee is involuntarily
terminated by the Company or a Subsidiary or Parent without Cause (as
hereinafter defined), such Stock Option may be exercised to the extent it was
exercisable at the date of Termination of Service for six months (or such other
period set forth in the Stock Option Agreement which period shall not exceed one
year from the date of such Termination of Service) or until the expiration of
the stated term of such Stock Option, whichever period is the shorter. For
purposes of the Plan, “Cause” shall mean (A) the conviction of the optionee of a
felony under Federal law or the law of the state in which such action occurred,
(B) dishonesty by the optionee in the course of fulfilling his or her employment
duties, or (C) the willful and deliberate failure on the part of the optionee to
perform his or her employment duties in any material respect. Notwithstanding
the foregoing, if the optionee has an employment agreement with the Company or a
Subsidiary or Parent, the definition of “Cause” shall have the meaning ascribed
in such employment agreement.
          (x) Alternative Settlement of Option. Upon the receipt of written
notice of exercise, the Committee, may elect to settle all or part of any Stock
Option by paying to the optionee an amount, in cash and/or Stock (valued at Fair
Market Value on the date of exercise),

 



--------------------------------------------------------------------------------



 



equal to the product of the excess of the Fair Market Value of one share of
Stock on the date of exercise over the Option exercise price, multiplied by the
number of shares of Stock with respect to which the optionee proposes to
exercise the Option. Any such settlements which relate to Options which are held
by optionees who are subject to Section 16(b) of the Exchange Act shall comply
with any existing provisions of Rule 16b-3, to the extent applicable.
          (xi) Stock Option Agreement. Each grant of a Stock Option shall be
confirmed by, and shall be subject to the terms of, an agreement executed by the
Company and the participant.
SECTION 7: PERFORMANCE UNITS.
     Awards granted as Performance Units shall be subject to the following
provisions:
     (a) The Performance Cycle for the attainment of the Performance Goals shall
be determined by the Committee. The Committee may establish more than one cycle
for any particular Performance Unit.
     (b) The Committee shall establish a dollar value for each Performance Unit,
the Performance Goals to be attained in respect of the Performance Unit, the
various percentages of the Performance Unit value to be paid out upon the
attainment, in whole or in part, of the Performance Goals and such other
Performance Unit terms, conditions and restrictions as the Committee deems
appropriate. Any Performance Goal may be modified by the Committee during the
course of a Performance Cycle to take into account changes in conditions that
occur. Notwithstanding the foregoing, in the case of a Performance Unit granted
to a Covered Employee, no business criteria other than those enumerated in
Section 2(w) may be used in establishing the Performance Goals for such
Performance Unit, and no such Performance Goals may be modified by the Committee
during the course of a Performance Cycle except in accordance with Section
162(m) of the Code. As soon as practicable after the termination of the
Performance Cycle, the Committee shall determine what, if any, payment is due on
the Performance Unit in accordance with the terms thereof.
     (c) In the event of a participant’s Termination of Service prior to the
expiration of the Performance Cycle established for any Performance Unit he or
she may have been awarded, the Committee may, in its sole discretion provide for
a full or partial credit and determine what percentage, if any, of the
Performance Unit is to be paid out. However, no unpaid portion of a Performance
Unit otherwise payable shall be paid to a Plan participant whose Termination of
Service is for Cause. Notwithstanding the foregoing, in the case of Performance
Units granted to Covered Employees, this paragraph 7.5(c) shall not be given
effect if, as a result thereof, such Performance Units shall lose the protection
afforded by Section 162(m) of the Code.
     (d) Payment of Performance Units shall be made, at the sole discretion of
the Committee, either in cash in the amount of the dollar value of the
Performance Units awarded and/or in Stock having a Fair Market Value at the time
such award is paid equal to the excess of such dollar amount over the amount of
such cash.
     (e) Except as otherwise set forth in the Plan, Performance Units are not
transferable other than by will or by the laws of descent and distribution and
during a participant’s lifetime payments in respect thereof shall be made only
to the participant.

 



--------------------------------------------------------------------------------



 



SECTION 8: RESTRICTED STOCK.
     (a) Grant and Exercise. Shares of Restricted Stock may be issued either
alone or in addition to or in tandem with other Awards granted under the Plan.
The Committee shall determine the eligible persons to whom, and the time or
times at which, grants of Restricted Stock will be made, the number of shares to
be awarded, the price (if any) to be paid by the recipient, the time or times
within which such awards may be subject to forfeiture (the “Restriction
Period”), the vesting schedule and rights to acceleration thereof, and all other
terms and conditions of the Awards of Restricted Stock. Conditions of vesting
that the Committee may impose may include, among others, (i) length of
continuous service, (ii) achievement of specific business objectives, (iii)
increases in specific indices, (iv) attainment of specified growth rates, or any
other conditions as determined by the Committee. The Committee may remove any or
all of the restrictions on such Restricted Stock whenever it may determine that,
by reason of changes in applicable law or other changes in circumstances arising
after the date of the Award, such action is appropriate.
     (b) Terms and Conditions. Each Restricted Stock Award shall also be subject
to the following terms and conditions:
          (i) Restricted Stock, when issued, will be represented by a stock
certificate or certificates registered in the name of the holder to whom such
Restricted Stock shall have been awarded. During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a restrictive legend to the
effect that ownership of the Restricted Stock (and such Retained Distributions),
and the enjoyment of all rights related thereto, are subject to the
restrictions, terms and conditions provided in the Plan and the Restricted Stock
Agreement. Such certificates shall bear a legend restricting sale or other
disposition in accordance with the Plan and the applicable Restricted Stock
Agreement.
          (ii) Restricted Stock shall constitute issued and outstanding shares
of Common Stock for all corporate purposes, and the issuance thereof shall be
made for at least the minimum consideration (if any) necessary to permit the
shares of Restricted Stock to be deemed to be fully paid and nonassessable. The
holder will have the right to vote such Restricted Stock, to receive and retain
all regular cash dividends and other cash equivalent distributions as the Board
may designate, pay or distribute on such Restricted Stock and to exercise all
other rights, powers and privileges of a holder of Stock with respect to such
Restricted Stock, with the exceptions that (A) other than regular cash dividends
and other cash equivalent distributions as the Board may designate, pay or
distribute, the Company will retain custody of all distributions (“Retained
Distributions”) made or declared with respect to the Restricted Stock (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Stock) until such time, if ever,
as the Restricted Stock with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested and with respect to
which the Restriction Period shall have expired; (B) the holder may not sell,
assign, transfer, pledge, exchange, encumber or dispose of the Restricted Stock
or any Retained Distributions during the Restriction Period; and (C) a breach of
any of the restrictions, terms or conditions contained in the Plan or the
Restricted Stock agreement referred to in Section 8(b)(iv) below, or otherwise
established by the Committee with respect to any Restricted Stock or Retained
Distributions will cause a forfeiture of such Restricted Stock and any Retained
Distributions with respect thereto.

 



--------------------------------------------------------------------------------



 



          (iii) Upon the expiration of the Restriction Period with respect to
each award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions (A) all or part of such Restricted Stock
shall become vested in accordance with the terms of the Restricted Stock
Agreement, (B) any Retained Distributions with respect to such Restricted Stock
shall become vested to the extent that the Restricted Stock related thereto
shall have become vested and (C) the Company will return to the holder the
certificates representing the Restricted Stock and any Retained Distributions.
Any such Restricted Stock and Retained Distributions that do not vest shall be
forfeited to the Company and the holder shall not thereafter have any rights
with respect to such Restricted Stock and Retained Distributions that shall have
been so forfeited.
          (iv) Each Restricted Stock Award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and the
participant. The agreement shall require that each participant irrevocably grant
to the Company the power of attorney to transfer any shares of Restricted Stock
forfeited to the Company and agrees to execute any document required by the
Company in connection with such forfeiture and transfer.
SECTION 9: DEFERRED STOCK.
     (a) Grant and Exercise. Deferred Stock may be awarded either alone or in
addition to or in tandem with other Awards granted under the Plan. The Committee
shall determine the eligible persons to whom and the time or times at which
Deferred Stock shall be awarded, the number of shares of Deferred Stock to be
awarded to any person, the duration of the period (the “Deferral Period”) during
which, and the conditions under which, receipt of the Deferred Stock will be
deferred, and all the other terms and conditions of the Awards.
     (b) Terms and Conditions. Each Deferred Stock Award shall be subject to the
following terms and conditions:
          (i) Subject to the provisions of this Plan and the Deferred Stock
Agreement referred to in Section 9(b)(vii) below, Deferred Stock Awards may not
be sold, assigned, transferred, pledged or otherwise encumbered during the
Deferral Period. At the expiration of the Deferral Period (or the Additional
Deferral Period referred to in Section 9(b)(vi) below, where applicable), share
certificates shall be delivered to the participant, or his legal representative,
in a number equal to the shares of Stock covered by the Deferred Stock Award.
          (ii) As determined by the Committee at the time of award, amounts
equal to any dividends declared during the Deferral Period (or the Additional
Deferral Period referred to in Section 9(b)(vi) below, where applicable) with
respect to the number of shares covered by a Deferred Stock Award may be paid to
the participant currently or deferred and deemed to be reinvested in additional
Deferred Stock.
          (iii) Subject to the provisions of the Deferred Stock Agreement
referred to in Section 9(b)(vii) below and this Section 9 and Section 20(g)
below, upon termination of a participant’s employment with the Company or any
Parent or Subsidiary for any reason during the Deferral Period (or the
Additional Deferral Period referred to in Section 9(b)(vi) below, where
applicable) for a given award, the Deferred Stock in question will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at the time of grant.

 



--------------------------------------------------------------------------------



 



          (iv) The Committee may, after grant, accelerate the vesting of all or
any part of any Deferred Stock Award and/or waive the deferral limitations for
all or any part of a Deferred Stock award.
          (v) In the event of hardship or other special circumstances of a
participant whose employment with the Company or any Parent or Subsidiary is
involuntarily terminated (other than for Cause), the Committee may waive in
whole or in part any or all of the remaining deferral limitations imposed
hereunder or pursuant to the Deferred Stock Agreement referred to in
Section 9(b)(vii) below with respect to any or all of the participant’s Deferred
Stock.
          (vi) Subject to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance issued
thereunder (“Code Section 409A”) and the Committee’s adoption of procedures, a
participant may defer the receipt of an Award (or an installment of an Award)
for an additional specified period or until a specified event as permitted under
Code Section 409(A) (the “Additional Deferral Period”).
          (vii) Each Deferred Stock Award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and the
participant.
SECTION 10: OTHER STOCK-BASED AWARDS.
     (a) Grant and Exercise. Other Stock-Based Awards may be granted either
alone or in addition to or in tandem with Stock Options, Performance Units,
Restricted Stock, Deferred Stock and/or Cash Awards.
     The Committee shall determine the eligible persons to whom, and the time or
times at which, such awards shall be made, the number of shares of Stock to be
awarded pursuant to such awards, and all other terms and conditions of the
awards. The Committee may also provide for the grant of Stock under such awards
upon the completion of a specified performance period.
     (b) Terms and Conditions. Each Other Stock-Based Award shall be subject to
the following terms and conditions:
          (i) Shares of Stock subject to an Other Stock-Based Award may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction or period of deferral lapses.
          (ii) The recipient of an Other Stock-Based Award shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares covered by the award, as determined by the
Committee at the time of the award. The Committee may provide that such amounts
(if any) shall be deemed to have been reinvested in additional Stock.
          (iii) Any Other Stock-Based Award and any Stock covered by any Other
Stock-Based Award shall vest or be forfeited to the extent so provided in the
award agreement referred to in Section 10(b)(v) below, as determined by the
Committee.
          (iv) In the event of the participant’s Retirement, Disability or
death, or in cases of special circumstances, the Committee may waive in whole or
in part any or all of the limitations imposed hereunder (if any) with respect to
any or all of an Other Stock-Based award.
          (v) Each Other Stock-Based Award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and by the
participant.

 



--------------------------------------------------------------------------------



 



SECTION 11: CASH AWARDS.
     (a) Grant of Cash Awards. The Committee may, in its sole discretion, grant
Cash Awards in accordance with the terms and conditions set forth in the Plan
and in an agreement executed by the Company and the participant (“Cash Award
Agreement”). Each Cash Award Agreement shall set forth (i) the amount of the
Cash Award, (ii) the time or times within which such Award may be subject to
forfeiture, if any, (iii) specified performance goals, or other criteria, if
any, as the Committee may determine must be met in order to remove any
restrictions (including vesting) on such Award, and (iv) any other terms,
limitations, restrictions, and conditions of the Award that are consistent with
this Plan.
     The Cash Award Agreement shall also set forth the vesting period for the
Cash Award, if any, which shall commence on the date of grant of the Cash Award
and, unless otherwise established by the Committee in the Cash Award Agreement,
shall expire upon satisfaction of the conditions set forth in the Cash Award
Agreement. Such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives,
(iii) increases in specified indices, (iv) attainment of specified growth rates,
or (v) other comparable measurements of Company performance, as may be
determined by the Committee in its sole discretion.
     (b) Termination of Service. Subject to the provisions of the particular
Cash Award Agreement, and unless otherwise permitted by the Committee, in its
sole discretion, upon termination of the participant’s service to the Company or
its Parent and Subsidiaries for any reason during a vesting period (if any), the
nonvested portion of a Cash Award shall be forfeited by the participant. Upon
any forfeiture, all rights of a Participant with respect to the forfeited Cash
Award shall cease and terminate, without any further obligation on the part of
the Company.
     (c) Form of Payment. In the sole discretion of the Committee, the Company
may satisfy its obligation under a Cash Award by the distribution of that number
of shares of Common Stock or Restricted Stock, or any combination thereof,
having an aggregate Fair Market Value (as of the date of payment) equal to the
amount of cash otherwise payable to the participant, and/or by the distribution
of Stock Options having an aggregate Fair Market Value equal to the amount of
cash otherwise payable to the participant, with a cash settlement to be made for
any fractional share interests, or the Company may settle such obligation in
part with shares of Common Stock and in part with cash. If required by
Rule 16b-3 at the time of distribution, any shares of Common Stock distributed
to a participant must be held by such participant for at least six (6) months
from the date of distribution.
SECTION 12: PERFORMANCE-BASED AWARDS
     (a) In General. All Stock Options and certain Restricted Stock Awards,
Deferred Stock Awards, Performance Units, Other Stock-Based Awards or Cash
Awards granted under the Plan, are intended to (i) qualify as Performance-Based
Awards (as defined in the next sentence) or (ii) be otherwise exempt from the
deduction limitation imposed by Section 162(m) of the Code. Certain Awards
granted under the Plan may be granted in a manner such that Awards qualify as
“performance-based compensation” (as such term is used in Section 162(m) of the
Code and the regulations thereunder) and thus be exempt from the deduction
limitation imposed by Section 162(m) of the Code (“Performance-Based Awards”).
Awards may only qualify as Performance-

 



--------------------------------------------------------------------------------



 



Based Awards if at the time of grant the Committee is comprised solely of two or
more “outside directors” (as such term is used in Section 162(m) of the Code and
the regulations thereunder).
     (b) Stock Options. Stock Options granted under the Plan with an exercise
price at or above the Fair Market Value of Common Stock on the date of grant
should qualify as Performance-Based Awards.
     (c) Other Performance-Based Awards. Restricted Stock Awards, Deferred Stock
Awards, Performance Units, Other Stock-Based Awards and Cash Awards granted
under the Plan should qualify as Performance-Based Awards if, as determined by
the Committee, in its discretion, either the granting or vesting of such Award
is subject to the achievement of a performance target or targets based on one or
more of the performance measures specified in Section 12(d) below. With respect
to such Awards intended to qualify as Performance-Based Awards:
     (1) the Committee shall establish in writing (x) the objective
performance-based goals applicable to a given period and (y) the individual
employees or class of employees to which such performance-based goals apply no
later than 90 days after the commencement of such period (but in no event after
25 percent of such period has elapsed);
     (2) no Performance-Based Awards shall be payable to or vest with respect
to, as the case may be, any Participant for a given period until the Committee
certifies in writing that the objective performance goals (and any other
material terms) applicable to such period have been satisfied; and
     (3) after the establishment of a performance goal, the Committee shall not
revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal.
     (d) Performance Measures. The Committee may use the following performance
measures (either individually or in any combination) to set performance targets
with respect to Awards intended to qualify as Performance-Based Awards: income
from continuing operations; attainment of strategic and operational objectives;
return on invested capital; net sales; pretax income before allocation of
corporate overhead and bonus; budget; earnings per share; net income; division,
group or corporate financial goals; return on shareholders’ equity; return on
assets; return on net assets; gross margin return on investment; gross margin
dollars or percent; inventory turnover; employee turnover; sales, general and
administrative expense; appreciation in and/or maintenance of the price of
Common Stock or any other publicly-traded securities of the Company, if any;
market share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; and/or reductions in costs. The
foregoing criteria shall have any reasonable definitions that the Committee may
specify, which may include or exclude any or all of the following items as the
Committee may specify: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of financing activities; expenses for restructuring
or productivity initiatives; other non-operating items; spending for
acquisitions; effects of divestitures; and effects of litigation activities and
settlements. Any such performance criterion or combination of such criteria may
apply to the participant’s Award opportunity in its entirety or to any
designated portion or portions of the Award opportunity, as the Committee may
specify.

 



--------------------------------------------------------------------------------



 



SECTION 13A: CHANGE OF CONTROL PROVISIONS PRIOR TO THE EFFECTIVE DATE.
     (a) With respect to Awards made prior to the Section 13B Effective Date, a
“Change of Control” shall be deemed to have occurred on the tenth day after:
     (i) any individual, firm, corporation or other entity, or any group (as
defined in Section 13(d)(3) of the Exchange Act) becomes, directly or
indirectly, the beneficial owner (as defined in the General Rules and
Regulations of the Securities and Exchange Commission with respect to Sections
13(d) and 13(g) of the Exchange Act) of more than 20% of the then outstanding
shares of the Company’s capital stock entitled to vote generally in the election
of directors of the Company; or
     (ii) the commencement of, or the first public announcement of the intention
of any individual, firm, corporation or other entity or of any group (as defined
in Section 13(d)(3) of the Exchange Act) to commence, a tender or exchange offer
subject to Section 14(d)(1) of the Exchange Act for any class of the Company’s
capital stock; or
     (iii) the stockholders of the Company approve (A) a definitive agreement
for the merger or other business combination of the Company with or into another
corporation pursuant to which the stockholders of the Company do not own,
immediately after the transaction, more than 50% of the voting power of the
corporation that survives, or (B) a definitive agreement for the sale, exchange
or other disposition of all or substantially all of the assets of the Company,
or (C) any plan or proposal for the liquidation or dissolution of the Company;
provided, however, that a “Change of Control” shall not be deemed to have taken
place if beneficial ownership is acquired by, or a tender or exchange offer is
commenced or announced by, the Company, any profit-sharing, employee ownership
or other employee benefit plan of the Company, any trustee of or fiduciary with
respect to any such plan when acting in such capacity, or by a person who is an
officer or director of the Company on the effective date of the Plan, or by any
group comprised solely of such persons and/or entities.
     (b) Notwithstanding Section 13A(a) or any other provisions of this Plan,
for purposes of restricted stock units granted as Other Stock Based Awards under
the Plan prior to the Section 13B Effective Date, a “Change of Control” shall
only be deemed to have occurred on the tenth day after:
     (i) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a person or
group is considered to possess 30% or more of the total voting power of the
stock of the Company, and such person or group acquires additional stock of the
Company, the acquisition of additional stock by such person or group shall not
be considered to cause a “Change of Control” of the Company;
     (ii) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treas. Reg. §1.409A-

 



--------------------------------------------------------------------------------



 



3(i)(5)(v). If a person or group is considered to own more than 50% of the total
fair market value or total voting power of the stock of the Company, and such
person or group acquires additional stock of the Company, the acquisition of
additional stock by such person or group shall not be considered to cause a
“Change of Control” of the Company; or
     (iii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii). A transfer of assets shall not be treated as a “Change of
Control” when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).
     (c) In the event of a “Change of Control” as defined in Section 13A(a) or
13A(b), as applicable, awards granted under the Plan prior to the Section 13B
Effective Date will be subject to the following provisions, unless the
provisions of this Section 13A are suspended or terminated by an affirmative
vote of a majority of the Board prior to the occurrence of such a “Change of
Control”:
     (i) all outstanding Stock Options which have been outstanding for at least
six months shall become exercisable in full, whether or not otherwise
exercisable at such time, and any such Stock Option shall remain exercisable in
full thereafter until it expires pursuant to its terms; and
     (ii) all restrictions and deferral limitations contained in Restricted
Stock Awards, Deferred Stock Awards, Performance Units and Other Stock Based
Awards granted under the Plan shall lapse.
SECTION 13B: CHANGE OF CONTROL PROVISIONS ON AND AFTER THE SECTION 13B EFFECTIVE
DATE.
     (a) With respect to Awards made on and after the Section 13B Effective
Date, “Change of Control” means a change of control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement; provided that, without
limitation, such a Change of Control shall be deemed to have occurred if:
     (i) Any Person becomes a Beneficial Owner of shares of one or more classes
of stock of the Company representing twenty percent (20%) or more of the total
voting power of the Company’s then outstanding voting stock; or
     (ii) The Company and any Person consummate a merger, consolidation,
reorganization, or other business combination; or
     (iii) The Board adopts resolutions authorizing the liquidation or
dissolution, or sale to any Person of all or substantially all of the assets, of
the Company.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the provisions of Section 13B(a) (i), (ii), and
(iii) hereof, a Change of Control shall not occur if:
     (i) The Company’s voting stock outstanding immediately before the
consummation of the transaction will represent no less than forty-five percent
(45%) of the combined voting power entitled to vote for the election of
directors of the surviving parent corporation immediately following the
consummation of the transaction; and
     (ii) Members of the Incumbent Board will constitute at least one-half of
the board of directors of the surviving parent corporation; and
     (iii) The Chief Executive Officer of the Company will be the chief
executive officer or co-chief executive officer of the surviving parent
corporation; and
     (iv) The headquarters of the surviving parent corporation will be located
in Indianapolis, Indiana.
     For the purposes of this Section 13B, “Person” means any corporation,
partnership, firm, joint venture, association, individual, trust, or other
entity, but does not include the Company or any of its wholly-owned or
majority-owned subsidiaries, employee benefit plans, or related trusts;
“Incumbent Board” means those persons who either (A) have been members of the
Board of Directors of the Company since January 1, 2009, or (B) are new
Directors whose election by the Board of Directors or nomination for election by
the shareholders of the Company was approved by a vote of at least three-fourths
of the members of the Incumbent Board then in office who either were Directors
described in clause (A) hereof or whose election or nomination for election was
previously so approved, but shall not include any Director elected as a result
of an actual or threatened solicitation of proxies by any Person; “Beneficial
Owner” or “Beneficial Ownership” has the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as
amended from time to time, or any successor rule.
     (c) Unless otherwise specified in a participant’s award agreement or
employment agreement, no outstanding Awards that have been granted after the
Section 13B Effective Date of this amended and restated Plan shall vest or
become immediately payable or exercisable merely upon the occurrence of a Change
of Control. However, if within twelve (12) months following the occurrence of a
Change of Control, a Plan participant is involuntarily terminated without
“Cause” or is deemed to have separated from service as the result of a “Good
Reason”, then all outstanding Options shall become immediately exercisable, and
any restriction periods and other restrictions imposed on then-outstanding
Awards shall lapse and will be paid at their targeted award level.
Notwithstanding the foregoing, such Awards shall not become payable until their
regularly scheduled time as specified under the terms and conditions of the
applicable award agreement, except that, to the extent an Award is exempt from
Section 409A of the Code under the “short-term deferral rule,” payment shall not
be later than 2-1/2 months after the year in which it is no longer subject to a
substantial risk of forfeiture. Both “Cause” and “Good Reason” shall be as
defined in the applicable award agreement.
SECTION 14: AMENDMENTS AND TERMINATION.
     The Board or Committee may at any time, and from time to time, amend any of
the provisions of the Plan, and may at any time suspend or terminate the Plan;
provided, however,

 



--------------------------------------------------------------------------------



 



that no such amendment shall be effective unless and until it has been duly
approved by the holders of the outstanding shares of Stock if the failure to
obtain such approval would adversely affect the compliance of the Plan with the
requirements of Rule 16b-3 of the Exchange Act, as in effect from time to time,
or with the requirements of any other applicable law, rule or regulation. The
Committee may amend the terms of any Stock Option or other award theretofore
granted under the Plan; provided, however, that subject to Section 3 above, no
such amendment may be made by the Committee which in any material respect
impairs the rights of the optionee or participant without the optionee’s or
participant’s consent, except for such amendments which are made to cause the
Plan to qualify for the exemption provided by Rule 16b-3. No amendment to the
terms of any Stock Option shall result in (i) a reduction of the exercise price
of any Stock Option, (ii) the cancellation of Stock Options that are not “in the
money” or (iii) a re-grant or exchange of Stock Options for new Stock Options or
Other Awards. Any amendment to the terms of a Stock Option the purpose or result
of which is the cash buyout of Stock Options that are not “in the money” is
prohibited.
SECTION 15: UNFUNDED STATUS OF PLAN.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company.
SECTION 16: SECTION 409A OF THE CODE.
     (a) Awards under the Plan are intended either to be exempt from the rules
of Code Section 409A or to satisfy those rules and shall be construed
accordingly. If intended to satisfy the applicable requirements of Code
Section 409A, an Award and the Plan, as applicable, shall be performed and
interpreted consistent with such intent. If the Committee determines in good
faith that any provision of this Plan does not satisfy such requirements or
could cause any person to recognize additional taxes, penalties or interest
under Code Section 409A, the Committee is empowered to modify, to the extent
practicable, the original intent of the applicable provision without violation
of Code Section 409A. In addition, notwithstanding any provision contained
herein to the contrary, the Committee shall have broad authority to amend or to
modify the Plan, without advance notice to or consent by any person, to the
extent necessary or desirable to ensure compliance with Code Section 409A.
However, the Company shall not be liable to any participant or other holder of
an Award with respect to any Award-related adverse tax consequences arising
under Code Section 409A or other provision of the Internal Revenue Code of 1986,
as amended.
     (b) If any provision of the Plan or an Award agreement contravenes any
regulations or Treasury guidance promulgated under Code Section 409A or could
cause an Award to be subject to the interest and penalties under Code
Section 409A, such provision of the Plan or Award shall be deemed automatically
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Code Section 409A
and the Committee, in its reasonable discretion, may take such actions as it
determines to avoid contravention of Code Section 409A. Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to

 



--------------------------------------------------------------------------------



 



Code Section 409A to the extent such discretionary authority will contravene
Code Section 409A or the regulations or guidance promulgated thereunder.
     (c) Notwithstanding any provisions of this Plan or any Award granted
hereunder to the contrary, no acceleration shall occur with respect to any Award
to the extent such acceleration would cause the Plan or an Award granted
hereunder to fail to comply with Code Section 409A.
     (d) Notwithstanding any provisions of this Plan or any applicable Award
agreement to the contrary, no payment shall be made with respect to any Award
granted under this Plan to a “specified employee” (as such term is defined for
purposes of Code Section 409A) prior to the first date that is at least six
months after the employee’s separation of service to the extent such six-month
delay in payment is required to comply with Code Section 409A. To the extent
required to comply with Code Section 409A, a termination of employment shall not
be deemed to have occurred for purposes of any payment or distribution upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and
accordingly, a reference to termination of employment, Termination of Service or
like terms shall mean a “separation from service” as the context may require.
     (e) In the case of an Award providing for the payment of deferred
compensation subject to Code Section 409A, any payment of such deferred
compensation by reason of a “change of control” shall be made only if the
“change of control” is (1) one described in Section 13A or 13B, as the case may
be, and (2) one described in Code Section 409A, and shall be paid consistent
with the requirements of Code Section 409A. If any deferred compensation that
would otherwise be payable by reason of a “change of control” cannot be paid by
reason of the immediately preceding sentence, it shall be paid as soon as
practicable thereafter consistent with the requirements of Code Section 409A, as
determined by the Committee.
SECTION 17: LIMIT ON AWARDS TO ANY INDIVIDUAL.
     Notwithstanding any provision contained herein but subject to the following
sentence, no participant may be granted under the Plan, during any year, Options
or any other Awards relating to more than 2,025,000 shares of Common Stock in
the aggregate, subject to adjustment in accordance with Section 18. With respect
to an Award that may be settled in cash, no participant may be paid in respect
of any fiscal year an amount that exceeds the greater of the Fair Market Value
of the number of shares of Common Stock set forth in the preceding sentence at
the date of grant or at the date of settlement of the Award, provided that this
limitation is separate from and not affected by the number of Awards granted
during such fiscal year subject to the limitation in the preceding sentence.
SECTION 18: ADJUSTMENTS.
     In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, shares of Common Stock or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of participants under the Plan, then the Committee shall, in such manner
as it may deem equitable,

 



--------------------------------------------------------------------------------



 



adjust any or all of (i) the number and kind of shares which may thereafter be
delivered in connection with Awards, (ii) the number and kind of shares that may
be delivered or deliverable in respect of outstanding Awards, (iii) the number
of shares with respect to which Awards may be granted to a given participant and
(iv) the exercise price, grant price, or purchase price relating to any Award
or, if deemed appropriate, make provision for a cash payment with respect to any
outstanding Award, and, with respect to Awards granted to Covered Employees, no
such adjustment shall be authorized to the extent that such adjustment would
cause such Award to lose the benefits of Section 162(m) of the Code and that the
number of shares of Stock subject to any award shall always be a whole number.
Such adjusted exercise price shall also be used to determine the amount which is
payable to the optionee upon the exercise by the Committee of the alternative
settlement right which is set forth in Section 6(b)(x) above.
SECTION 19: ELECTIVE DEFERRAL.
     Subject to the requirements of Code Section 409A and the Committee’s
adoption of procedures, a participant may defer the receipt of any of the cash
or Stock to be received by the participant under the terms of an Award
(“Elective Deferral”).
     An Elective Deferral shall be irrevocable, except that the Committee, in
its sole discretion, may allow a participant to change or revoke such Elective
Deferral in accordance with the requirements of Code Section 409A.
     The Company shall establish an account for each participant who makes an
Elective Deferral reflecting Elective Deferrals made for such participant’s
benefit together with any additions to reflect any dividends paid upon any
shares of Stock that have been deferred pursuant to an Elective Deferral. The
Company shall establish sub-accounts for each participant who has more than one
Elective Deferral in effect under the Plan and such other sub-accounts as are
necessary for the proper administration of the Plan. As of the last business day
of each December 31 of each year, the Company shall provide the participant with
a statement of his or her account reflecting the number of deferred shares or
other deferred compensation under the Plan, and any dividends on such shares
credited thereto and distributions from such account since the prior statement.
     A participant who makes an Elective Deferral shall be immediately vested
in, and shall have a nonforfeitable right to, all deferred shares and other
deferred compensation and all dividends, if any, on any deferred shares credited
to his or her account, except as otherwise provided by the Committee. In the
event of the Company’s insolvency, the participant shall have the same rights as
a general creditor of the Company with respect to his or her account balance.
     A participant who makes an Elective Deferral shall designate (on the
election form used to make Elective Deferrals under the Plan and as may be
provided by the Committee) the date(s) or events as permitted under Code
Section 409A upon which the deferred shares and other deferred compensation and
any dividends credited to his or her account will be distributed to him or her,
or his or her designated beneficiary (in the event of death before full
distribution), or estate if no such beneficiary, or legal representative in the
event of incompetence before full distribution. The number of shares of Stock,
if any, which are attributable to dividends and credited to his or her account
shall be based on the per share Fair Market Value on the date of such dividend.
Distributions shall be made in cash and/or Stock in the proportions deferred.

 



--------------------------------------------------------------------------------



 



     Deferred shares and shares attributable to dividends on any Deferred Shares
shall be subject to adjustment as set forth in Section 18 of the Plan.
     Each such election regarding the date(s) for payments shall be irrevocable,
except that the Committee, in its sole discretion, may allow the participant to
change or revoke such election.
SECTION 20: GENERAL PROVISIONS.
     (a) The Committee may require each person acquiring shares of Stock
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that the optionee or participant is acquiring
the shares for investment without a view to distribution thereof.
     All certificates for shares of Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange or association upon which
the Stock is then listed or traded, any applicable Federal or state securities
law, and any applicable corporate law, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
     (b) Nothing contained in the Plan shall prevent the Board or, where
authorized by the Board, the Committee, as the case may be, from adopting such
other or additional incentive arrangements as it may deem desirable, including,
but not limited to, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan; and such arrangements may be either
generally applicable or applicable only in specific cases.
     (c) NOTHING CONTAINED IN THE PLAN OR IN ANY AWARD HEREUNDER SHALL BE DEEMED
TO CONFER UPON ANY EMPLOYEE OF THE COMPANY OR ANY PARENT OR SUBSIDIARY ANY RIGHT
TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OF ANY OF ITS EMPLOYEES AT ANY TIME.
     (d) Not later than the date as of which an amount first becomes includable
in the gross income of the participant for Federal, state or local income tax
purposes with respect to any Option or other Award under the Plan, the
participant shall pay to the Company, or make arrangements satisfactory to the
Committee, as the case may be, regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
such amount. If permitted by the Committee, tax withholding or payment
obligations may be settled with Stock, including Stock that is part of the Award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditional upon such payment or arrangements and the
Company or the participant’s employer (if not the Company) shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant from the Company, its Parent or any
Subsidiary.
     (e) The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Indiana
(without regard to choice of law provisions).
     (f) Any Stock Option granted or other Award made under the Plan shall not
be deemed compensation for purposes of computing benefits under any retirement
plan of the

 



--------------------------------------------------------------------------------



 



Company or any Parent or Subsidiary and shall not affect any benefits under any
other benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to Awards under this Plan).
     (g) Subject to the requirements of Code Section 409A if applicable, a leave
of absence, unless otherwise determined by the Committee prior to the
commencement thereof, shall not be considered a termination of employment. Any
Stock Option granted or awards made under the Plan shall not be affected by any
change of employment, so long as the holder continues to be an employee of the
Company, its Parent or any Subsidiary.
     (h) Except as otherwise expressly provided in the Plan or in any Stock
Option Agreement, Restricted Stock agreement, Deferred Stock Agreement,
Performance Unit Agreement, Cash Award Agreement or any Other Stock-Based Award
agreement, no right or benefit under the Plan may be alienated, sold, assigned,
hypothecated, pledged, exchanged, transferred, encumbranced or charged, and any
attempt to alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit hereunder shall
in any manner be subject to the debts, contracts or liabilities of the person
entitled to such benefit.
     (i) The obligations of the Company with respect to all Stock Options and
Awards under the Plan shall be subject to (A) all applicable laws, rules and
regulations, and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of a registration statement
under the Securities Act, and (B) the rules and regulations of any securities
exchange or association on which the Stock may be listed or traded.
     (j) If any of the terms or provisions of the Plan conflict with the
requirements of Rule 16b-3 as in effect from time to time, or with the
requirements of any other applicable law, rule or regulation then such terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of said Rule 16b-3.
     (k) The Committee may terminate any Stock Option or other Award made under
the Plan if a written agreement relating thereto is not executed and returned to
the Company within 30 days after such agreement has been delivered to the
optionee or participant for his or her execution.
SECTION 21: EFFECTIVE DATE OF PLAN.
     The Plan shall be effective as of the first business day following approval
of the Plan by the Company’s stockholders.
SECTION 22: TERM OF PLAN.
     No Stock Option, Restricted Stock Award, Deferred Stock Award, Performance
Unit or Other Stock-Based Award or Cash Award shall be granted pursuant to the
Plan on or after the tenth anniversary of the effective date of the Plan, but
Awards granted prior to such tenth anniversary may extend beyond that date.

 